Exhibit 99.1 ASPENBIO PHARMA ANNOUNCES REGISTERED DIRECT COMMON STOCK AND WARRANT OFFERING OF $10.0 MILLION Castle Rock, CO, April 30, 2010 – AspenBio Pharma, Inc. (NASDAQ Capital Market: APPY) announced today that it has entered into definitive agreements with certain new and existing institutional investors to sell an aggregate of 2,409,639 units, with each unit consisting of (i) one share of its common stock, no par value per share (“Common Stock”) and (ii) one warrant to purchase 0.285 shares of Common
